 Case 2:19-cr-00043-LGW-BWC Document 179 Filed 12/11/20 Page 1 of 2


                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                             United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                         By CAsbell at 2:25 pm, Dec 11, 2020

                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 2:19-cr-43

 MARQUISE LITTLE,

                Defendant.


                                           ORDER

       Defendant had his Initial Appearance and Arraignment in this case on July 29, 2019. At

that time, the Court granted Defendant Marquise Little bond and issued an Order Setting Bond

Conditions. Doc. 11. As part of the conditions set by the Court, doc. 11, the Court Ordered that

Defendant not possess or use an electronic device with access to any on-line service at any

location without prior written approval of the probation officer. This prohibition included any

access to any internet services. The Court has this case down for a status conference on

December 17, 2020 at 10:00 a.m. in the Brunswick Federal Courthouse, Courtroom 2. On

December 9, 2020, Defendant filed notice with the Court that he did not consent to the Status

Conference being held by video conference because of his prohibition of possession of electronic

devices with internet connection. Doc. 177. The Court hereby amends Defendant’s bond

restriction to allow Defendant access to an electronic device with internet connection solely for

the purposes of being able to participate in the December 17, 2020 Status Conference by Video

Conference rather than having to appear in person (should the Defendant choose to do so).

These amended conditions are to allow Defendant to participate in this hearing by video

conference in a one-time instance. Aside from participating in the hearing on December 17,
 Case 2:19-cr-00043-LGW-BWC Document 179 Filed 12/11/20 Page 2 of 2
2020, Defendant remains prohibited from possessing or using any electronic device with any

internet access unless Ordered by the Court. For the purposes of the Status Conference hearing,

Defendant is permitted to possess and use an electronic device with internet connection, but only

in the presence of his counsel, so as to appear by video for the Status Conference. Defendant is

permitted to travel to Brunswick, Georgia and participate in the hearing with his counsel at

counsel’s office, or Defendant’s counsel can travel to where Defendant is located and participate

with Defendant by video.

       While this modification will allow Defendant to participate in the December 17, 2020

conference by video, he is not required to consent to appear by remote means. Therefore,

Defendant shall notify the Court by close of business on Tuesday, December 15, 2020 whether

Defendant plans to participate by video conference or appear at the Status Conference in person.

If Defendant and Defense Counsel cannot make arrangements to appear together from one

location so that Defendant is in the presence of his counsel for the hearing, Defendant and

Defense Counsel will then be expected to appear at the hearing in person.

       SO ORDERED, this 11th day of December, 2020.




                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
